UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-33609 SUCAMPO PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Title of each class Name of each exchange on which registered Class A common stock, par value $0.01 The NASDAQ Global Market Delaware 30-0520478 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4520 East-West Highway, 3rd Floor Bethesda, MD (Zip Code) (Address of principal executive offices) (301) 961-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No As of April 25, 2014, there were 44,258,268 shares of the registrant’s class A common stock outstanding. Sucampo Pharmaceuticals, Inc. Form 10-Q Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of March 31, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three Months Ended March 31, 2014 and 2013 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the Three Months Ended March 31, 2014 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 INDEX TO EXHIBITS 31 PART I — FINANCIAL INFORMATION Item 1. Financial Statements SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Balance Sheets (Unaudited) (In thousands of U.S. dollars, except share data) March 31, December 31, ASSETS: Current assets: Cash and cash equivalents $ $ Investments, current Product royalties receivable Unbilled accounts receivable 2 1 Accounts receivable, net Prepaid and income taxes receivable - 9 Deferred tax assets, current Deferred charge, current Restricted cash, current Inventory Prepaid expenses and other current assets Total current assets Investments, non-current Property and equipment, net Intangible assets, net Deferred tax assets, non-current Deferred charge, non-current Restricted cash, non-current Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, current Income tax payable Notes payable, current Other current liabilities Total current liabilities Notes payable, non-current Deferred revenue, non-current Deferred tax liability, non-current Other liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity: Preferred stock, $0.01 par value; 5,000,000 shares authorized at March 31, 2014 and December 31, 2013; no shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Class A common stock, $0.01 par value; 270,000,000 shares authorized at March 31, 2014 and December 31, 2013; 44,085,203 and 43,315,749 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Class B common stock, $0.01 par value; 75,000,000 shares authorized at March 31, 2014 and December 31, 2013;no shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost; 524,792 and 524,792 shares ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 1 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (In thousands of U.S. dollars, except per share data) Three Months Ended March 31, Revenues: Research and development revenue $ $ Product royalty revenue Product sales revenue Co-promotion revenue 61 Contract and collaboration revenue Total revenues Costs and expenses: Costs of goods sold Research and development General and administrative Selling and marketing Total costs and expenses Income (loss) from operations ) Non-operating income (expense): Interest income 57 19 Interest expense ) ) Other income (expense), net ) Total non-operating income (expense), net ) Income (loss) before income taxes ) Income tax provision ) ) Net income (loss) $ $ ) Net income (loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted Comprehensive income (loss): Net income (loss) $ $ ) Other comprehensive income (loss): Unrealized loss on investments, net of tax effect 7 ) Foreign currency translation ) 51 Comprehensive income (loss) $ $ ) The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 2 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) (In thousands of U.S. dollars, except share data) Class A Common Stock Additional Paid-In Accumulated Other Comprehensive Treasury Stock Retained Earnings (Accumulated Total Stockholders' Shares Amount Capital Income (Loss) Shares Amount Deficit) Equity Balance at December 31, 2013 $ ) $ ) $ Employee stock option expense - Stock issued under exercise of stock options 2 - Stock issued under employee stock purchase plan - 5 - 5 Stock issued under "at-the-market" offering 6 - Foreign currency translation - - - ) - - - ) Unrealized loss on investments, net of tax effect - - - 7 - - - 7 Windfall tax benefit from stock-based compensation - - 18 - 18 Net income - Balance at March 31, 2014 $ ) $ ) $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 3 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands of U.S. dollars) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Deferred tax provision ) Deferred charge Stock-based compensation Amortization of premiums on investments 26 27 Unrealized currency translations 63 Changes in operating assets and liabilities: Accounts receivable ) Unbilled accounts receivable (2 ) Product royalties receivable Inventory ) ) Prepaid and income taxes receivable and payable, net (5 ) Accounts payable ) Accrued expenses ) Deferred revenue 48 ) Accrued interest payable Other assets and liabilities, net ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of investments - ) Proceeds from the sales of investments - Maturities of investments Purchases of property and equipment ) ) Changes in restricted cash - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from notes payable - Proceeds from exercise of stock options - Proceeds from employee stock purchase plan 5 5 Proceeds from "at-the-market" stock issuance - Purchase of treasury stock - ) Windfall benefit from stock-based compensation 18 - Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 4 SUCAMPO PHARMACEUTICALS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Business Organization and Basis of Presentation Description of the Business Sucampo Pharmaceuticals, Inc., or the Company, is a global biopharmaceutical company focused on innovative research, discovery, development and commercialization of ion channel activators known as prostones. The Company has pioneered the field of prostones. Prostones are naturally occurring fatty acid metabolites which originally thought to be biologically inactive. Prostones have emerged as a promising compound class with physiological activities that can be targeted for the treatment of unmet or underserved medical needs. We believe that prostones act locally to restore normal function in cells and tissues, and because they are quickly metabolized, their pharmacologic activity can be targeted to specific organs and tissues. Prostones possess a unique mechanism of action as highly potent and selective ion channel activators based on in vitro studies. Ion channels are integral parts of cell membranes that regulate the flow of specific ions into and out of cells. This regulation is key to the functioning of cells, such as metabolic processes and survival. As such, prostones are physiological mediators that may have a role in the restoration of cellular homeostasis and tissue regeneration. The Company’s prostone-based compounds target the ClC-2 (chloride) and big potassium, or BK, ion channels. Because these ion channels play an important role in physiology, targeted dosing of prostones may have broad applicability in many disease states in different organ systems. The Company has developed synthetic analogs of the naturally occurring prostones, which have been optimized to be more potent, selective, and stable, thus enabling their use as drugs. Prostones are very selective for their molecular targets, and the approved prostone-based compounds are well-tolerated and generally safe. The Company is focused on developing prostones to treat gastrointestinal, ophthalmic, neurologic, and oncology-based inflammatory disorders, and is also considering other potential therapeutic applications of the Company’s drug technologies. The Company currently generates revenue mainly from product royalties, development milestone payments, clinical development activities and product sales. The Company expects to continue to incur significant expenses for the next several years as the Company continues its research and development activities, seeks regulatory approvals and additional indications for AMITIZA® (lubiprostone), RESCULA® (unoprostone isopropyl) and other compounds, and commercializes the Company’s approved products on a global basis. To date, two prostone compounds – lubiprostone and unoprostone isopropyl - have received marketing approval under the brand names, AMITIZA and RESCULA, globally. In the United States, AMITIZA is marketed for three gastrointestinal indications under the October 2004 collaboration and license agreement with Takeda, or the Takeda Agreement. These indications are CIC in adults, irritable bowel syndrome with constipation, or IBS-C, in adult women and opioid-induced constipation, or OIC, in adults. Takeda also holds marketing rights to AMITIZA in Canada and steps are being taken to file for regulatory approval in Canada. The Company is primarily responsible for clinical development activities under the Takeda Agreement, while Takeda is primarily responsible for the commercialization of AMITIZA in the United States and Canada. The Company and Takeda initiated commercial sales of AMITIZA in the United States for the treatment of CIC, in April 2006, for the treatment of IBS-C in May 2008 and for the treat of OIC in May 2013. In Japan, AMITIZA is marketed under a license, commercialization and supply agreement, or the Abbott Agreement, with Abbott Japan Co. Ltd., or Abbott, for the gastrointestinal indication of chronic constipation, or CC, excluding constipation caused by organic diseases. In early December 2013, the two-week limitation on prescriptions, generally applied to all new approvals of products for the first year after reimbursement price approval by the Japanese government was removed. AMITIZA is Japan’s only prescription medicine for CC. In Switzerland, the Company is commercializing AMITIZA for CIC. The Company announced in February 2014 that the Bundesamt fur Gesundheit revised several reimbursement limitations with which AMITIZA was first approved for reimbursement and inclusion in the Specialitätenliste to allow all Swiss physicians to prescribe AMITIZA to patients who have failed previous treatments with at least two laxatives over a nine month period. The Company filed for the OIC indication in Switzerland and anticipates a decision in the first half of 2014. 5 SUCAMPO PHARMACEUTICALS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) In the United Kingdom, the Company is commercializing AMITIZA for CIC. In the first quarter of 2014, the submission for the National Institute for Health and Care Excellence endorsement for CIC was completed. The Company filed for the OIC indication in the United Kingdom and in March 2014, the Company received notification from Medicines and Healthcare Products Regulatory Agency that the application was not approved. The Company is exploring all available options for a path forward. The Company is also considering seeking approval for AMITIZA in other European Union countries for CIC following the Mutual Recognition Procedure. Since February 2012, AMITIZA has also been available through a Named Patient Program throughout the European Union, Iceland and Norway. The Company holds license agreements for RESCULA in the United States and Canada and the rest of the world, with the exception of Japan, Korea, Taiwan and the People’s Republic of China. The Company is commercializing RESCULA (unoprostone isopropyl ophthalmic solution) 0.15% for the lowering of intraocular pressure, or IOP, in patients with open-angle glaucoma or ocular hypertension. According to the U.S. approved product labeling, RESCULA may be used as a first-line agent or concomitantly with other topical ophthalmic drug products to lower intraocular pressure. RESCULA is a BK channel activator, which is different from other IOP lowering agents. The Company’s other clinical development programs include the following: Lubiprostone for a Reformulation and Pediatric Functional Constipation The new drug application for the liquid formulation of lubiprostone will not be filed in the second half of 2014 as the U.S. Food and Drug Administration will require additional data to characterize pharmacokinetics of the new formulation and a pharmacodynamics, pharmacokinetics, and tolerability study of the reformulation showed directional improvement, but not statistical significance, in spontaneous bowel movement frequency. Based on the findings, Takeda Pharmaceutical Company Limited, or Takeda, has agreed to fund 100% of the costs for the additional reformulation work for lubiprostone. As part of the pediatric development program, in March 2014, the Company’s first patient enrolled into a follow-on, open-label safety extension study of a global phase 3 clinical trial of lubiprostone in patients 6 to 17 years of age for pediatric functional constipation. This is the first of two open-label extension studies. One of the pediatric trials may use a new age appropriate formulation of lubiprostone. Intravenous and Oral Ion Channel Activators for Lumbar Spinal Stenosis Two ion channel activators, in both the intravenous, or IV, and oral, or PO, forms, are in clinical development for the treatment of lumbar spinal stenosis, or LSS. The Company initiated a phase 1b study to evaluate the safety and pharmacokinetic of an of the orally administered ion channel activator. This compound is in clinical development for LSS. This trial is expected to conclude in the third quarter of 2014. The Company plans to conduct an additional phase 2a study in the second half of 2014 to evaluate the clinical effectiveness of the intravenous ion channel activator with LSS. Cobiprostone as an Oral Spray for Oral Mucositis The Company completed a phase 1b clinical trial for the target indication of prevention and/or treatment of oral mucositis. The results of the phase 1b showed that cobiprostone was well-tolerated and revealed low systemic exposure. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with generally accepted accounting principles in the United States of America, or GAAP, and the rules and regulations of the Securities and Exchange Commission, or SEC, for interim financial information. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements and should be read in conjunction with the Company’s Consolidated Financial Statements as of and for the year ended December 31, 2013 included in the Company’s Annual Report on Form 10-K, which was filed with the SEC on March 12, 2014. The financial information as of March 31, 2014 and for the three months ended March 31, 2014 and March 31, 2013 is unaudited. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. In the opinion of the Company’s management, all adjustments, consisting only of normal recurring adjustments or accruals, considered necessary for a fair statement of the results of these interim periods have been included. The results of the Company’s operations for any interim period are not necessarily indicative of the results that may be expected for any other interim period or for a full fiscal year. 6 SUCAMPO PHARMACEUTICALS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) The Condensed Consolidated Financial Statements include the accounts of the Company and its wholly owned subsidiaries: Sucampo AG, or SAG, based in Zug, Switzerland, through which the Company conducts certain of its worldwide and European operations; Sucampo Pharma, Ltd., based in Tokyo and Osaka, Japan, through which the Company conducts its Asian operations; Sucampo Pharma Americas LLC, based in Bethesda, Maryland, through which the Company conducts its North and South America operations; and Sucampo Pharma Europe, Ltd., based in Oxford, United Kingdom. We liquidated Ambrent Investments S.à r.l., based in Luxembourg, at the end of 2013. All significant inter-company balances and transactions have been eliminated. The preparation of financial statements in conformity with GAAP requires management to make estimates that affect the reported amounts of assets and liabilities at the date of the financial statements, disclosure of contingent assets and liabilities, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revisions to Previously Issued Financial Statements The Company has revised the March 31, 2013 condensed consolidated statements of operations and comprehensive income (loss) to correct an error in the improper presentation of gross profit.As a result of this revision, gross profit will be removed as a sub-total and cost of goods sold will be disclosed as an operating cost under the heading “Costs and expenses”.Gross profit was presented on the condensed consolidated statements of operations and comprehensive income (loss) beginning in the period ended December 31, 2012 and for periods ended March 31, June 30 and September 30, 2013. In addition, the Company has revised the March 31, 2013 condensed consolidated statements of cash flows to correct an error in the classification of foreign exchange gains and losses in net cash used in operating activities, investing activities and the effect of exchange rates on cash and cash equivalents. The error in classification affects the year ended December 31, 2013 and the periods ended September 30, 2013, June 30, 2013 and March 31, 2013. The revisions had no impact on income from operations or net income and were determined to not be material to any previously issued financial statements. Accordingly, the Company will revise previously reported interim and annual periods in future filings. The following revisions have been made to the previously reported March 31, 2013 balances: Presentation as of March 31, 2013 (In thousands) As Previously Reported Revision Adjustment As Revised Gross profit $ $ ) $ - Total costs and expenses ) ) ) Net cash provided by (used in) operating activities ) ) Net cash provided by (used in) investing activities ) ) ) Effect of exchange rates on cash and cash equivalents ) ) ) 2. Summary of Significant Accounting Policies Restricted Cash Restricted cash primarily represents collateral pledged to support a loan agreement with The Bank of Tokyo-Mitsubishi UFJ, Ltd., or the Tokyo-Mitsubishi Bank; a loan agreement with The Mizuho Bank, Ltd., or the Mizuho Bank; a loan agreement between Numab AG (Numab) and Zurcher Kantonalbank, which the Company serves as guarantor; and operating leases with certain financial institutions. Restricted cash totaled approximately $28.6 million at both March 31, 2014 and December 31, 2013. Certain Risks, Concentrations and Uncertainties Financial instruments that potentially subject the Company to significant concentrations of credit risk consist of cash and cash equivalents, restricted cash, investments and receivables. The Company places its cash, cash equivalents and restricted cash with highly rated financial institutions and invests its excess cash in highly rated investments. As of March 31, 2014 and December 31, 2013, approximately $20.7 million, or 19.5%, and $16.4 million, or 17.1%, respectively, of the Company’s cash, cash equivalents, restricted cash and investments were issued or insured by the United States government or United States government agencies. The Company has not experienced any losses on these accounts related to amounts in excess of insured limits. Revenues from Takeda, an unrelated party, accounted for 71.2% and 86.8% of the Company’s total revenues for the three months ended March 31, 2014 and 2013, respectively. Accounts receivable, unbilled accounts receivable and product royalties receivable from Takeda accounted for 85.4% and 88.2% of the Company’s total accounts receivable, unbilled accounts receivable and product royalties receivable at March 31, 2014 and December 31, 2013, respectively. Revenues from another unrelated party, Abbott, accounted for 27.5% and 13.1% of the Company’s total revenues for the three months ended March 31, 2014 and 2013. The Company depends significantly upon collaborations with Takeda and Abbott, and its revenues may be impacted if these relationships are disrupted. 7 SUCAMPO PHARMACEUTICALS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Fair Value of Financial Instruments The carrying amounts of the Company’s financial instruments approximate their fair values based on their short maturities, independent valuations or internal assessments. The Company’s financial instruments include cash and cash equivalents, restricted cash, current and non-current investments, receivables, accounts payable and accrued expenses. The carrying amounts of the notes payable at March 31, 2014 and December 31, 2013 were less than the estimated fair values (see Note 9 below). The Company’s debt is subject to the fair value disclosure requirements as discussed in Note 4 below, and is classified as a Level 2 security. Accounts Receivable and Unbilled Accounts Receivable The Company has established an allowance for doubtful accounts of approximately $440,000 at both March 31, 2014 and December 31, 2013, related to certain disputed Takeda invoices. 3. Net Income (Loss) per Share Basic net income (loss) per share is computed by dividing net income (loss) by the sum of the weighted average class A common shares outstanding. Diluted net income per share is computed by dividing net income by the weighted average common shares and potential dilutive common shares outstanding. Diluted net loss per share, when applicable, is computed by dividing net loss by the weighted average common shares outstanding without the impact of potential dilutive common shares outstanding because they would have an anti-dilutive impact on diluted net loss per share. The computation of net income (loss) per share for the three months ended March 31, 2014 and 2013 is shown below: Three Months Ended March 31, (in thousands, except per share data) Basic net income (loss) per share: Net income (loss) $ $ ) Weighted average class A common shares outstanding Basic net income (loss) per share $ $ ) Diluted net income (loss) per share: Net income (loss) $ $ ) Weighted average class A common shares outstanding Assumed exercise of stock options under the treasury stock method - Diluted net income (loss) per share $ $ ) The potentially dilutive securities used in the calculations of diluted net income per share are as follows: March 31, (In thousands) Employee stock options - Non-employee stock options - 8 SUCAMPO PHARMACEUTICALS, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) The following securities were excluded from the computation of diluted net income (loss) per share as their effect would be anti-dilutive: March 31, (In thousands) Employee stock options Non-employee stock options - 4. Current and Non-Current Investments At March 31, 2014 and December 31, 2013, current and non-current available-for-sale investments consisted of the following securities: March 31, 2014 (In thousands) Cost Unrealized Gains Unrealized Losses Fair Value Current: U.S. government securities $ $
